Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s response filed on March 30, 2021 and May 27, 2021. Claims 1-8 are pending. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,567,993 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The amendment filed March 30, 2021 proposes amendments to the claims that does not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
In each amended claim, the Applicant uses double brackets to indicate the removal of subject matter. In accordance with 37 CFR 1.173(b), only single brackets are used to indicate the removal of subject matter. 

Recapture
Claims 1-8 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In accordance to MPEP 1412.02(II), we apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
With respect to claim 1, it is determined that the claim is broader in scope than the original patent claims since it removes the following underlined limitations:
suppressing transmission of at least one of the periodic BSRs, in dependence on whether or how much uplink data is available for transmission from the wireless device; 
wherein suppressing transmission of at least one of the periodic BSRs, in dependence on whether or how much uplink data is available for transmission from the wireless device comprises suppressing transmission of a current one of the periodic BSRs rather than transmitting the current periodic BSR, if an amount of uplink data  available for transmission from the wireless communication device does not exceed a defined threshold and fewer than a maximum number of consecutively preceding ones of the periodic BSRs have been suppressed. 

Thus, the Examiner determines that the claim is broadened as compared to the original patent claims. 

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
During prosecution of the underlying patent application, in response to the non-final office action, the claims (e.g. claim 35) were amended to recite inter alia “suppressing transmission of at least one of the periodic BSRs, in dependence on whether or how much uplink data is available for transmission from the wireless device”.
The Applicant argued “the claimed invention involves the conditional suppression of periodic BSRs on “pre-scheduled” resources.” 
Subsequently, in an Interview was held on September 6, 2019 and a Notice of Allowance was mailed which provided an Examiner’s Amendment. 
The Examiner’s Amendment further amended the claim to recite:
“wherein suppressing transmission of at least one of the periodic BSRs in dependence on whether or how much uplink data is available for transmission from the wireless device comprises suppressing transmission of a current one of the periodic BSRs rather than transmitting the current periodic BSR, if an amount of uplink data available for transmission from the wireless communication device does not exceed a defined threshold and fewer than a maximum number of consecutively preceding ones of the periodic BSRs have been suppressed.”

	The Examiner first determines that the Applicant amended the claims in response to the non-final office action to add “suppressing transmission of at least one of the periodic BSRs, in dependence on whether or how much uplink data is available for transmission from the wireless device”.  
In addition, as explained above, the claims were amended to add “wherein suppressing transmission of at least one of the periodic BSRs in dependence on whether or how much uplink data is available for transmission from the wireless device comprises suppressing transmission of a current one of the periodic BSRs rather than transmitting the current periodic BSR, if an amount of uplink data available for transmission from the wireless communication device does not exceed a defined threshold and fewer than a maximum number of consecutively preceding ones of the periodic BSRs have been suppressed.”
Thus, the amendment to the claim in the original application was made to make the claims allowable over the art.  In view of the above discussion, the Examiner determines the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
The Examiner determines that the current claim has been narrowed by recite “suppress transmission of a current one of the periodic BSRs on the corresponding pre-scheduled uplink resources, if an amount of uplink data indicated in the current periodic BSR is less than or equal to a threshold amount of data.

In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.

The Examiner notes that the current amendment to the claim specifies that the periodic BSRs is on the corresponding pre-scheduled uplink resources.  However, the claim in the maintaining limitation already states that the BSRs is on the corresponding ones of the pre-scheduled uplink resources. Thus, this amendment does not materially narrow the claim. 
With respect to “indicated in the current periodic BSR is less than or equal to a threshold amount of data” the Examiner determines that amendment is part of a contingent limitation.  In consideration of the contingent limitation, the suppression of the BSRs will occur if an amount of uplink data “is less than or equal to a threshold amount of data”.  
The SGL recited that the suppression of the BSRs will occur if an amount of uplink data “available for transmission…does not exceed a defined threshold and fewer than a maximum number of consecutively preceding ones of the periodic BSRs have been suppressed”. 
The Examiner determines that the amendment in the instant claim no longer recites that the suppression is also based on fewer than a maximum number of consecutively preceding ones of the period BSRs have been suppressed. 
While “less than or equal to a threshold amount of data” is similar to “does not exceed a defined threshold” the removal of the second requirement (“fewer than a maximum number….”) is impermissible recapture. 

In view of the above comments, the Examiner determines that claim 1 is subject to recapture. 
In addition, in reviewing claim 6, the Examiner determines that the claim was similarly amended and thus is subject to recapture for substantially the same reasons. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing circuitry in claims 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
As set forth above, the Examiner determined that the claims, as amended, are subject to recapture.  In reviewing the reissue declaration, the Examiner notes the error statement is directed to limitations that are subject to recapture and therefore, the stated error, is not an appropriate error since those limitations must be present in the claim. 
Claims 1-8 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Yi et al. US Patent Pub. 2018/0262945.
Regarding claim 1:
A method for managing buffer status reporting for a wireless communication device in a wireless communication system, wherein the method comprises: 
As set forth in paragraph [0098],Yi discloses a Buffer Status Reporting procedure by a UE.  
receiving a grant from a radio network node in a wireless communication system, the grant pre-scheduling uplink resources for the wireless communication device; 
In paragraph [0058], Yi discloses of pre-scheduling UL resources. In paragraph [0058-0060] pre-allocation provides resourced blocks grants to UEs.  
maintaining a periodic timer for triggering transmission of periodic Buffer Status Reports (BSRs) on corresponding ones of the pre-scheduled uplink resources; and 
See paragraph [0098].  Yi discloses a Buffer Status Report may be triggered  by a timer.  As discussed above, Yi discloses of pre-scheduling UL resources. See also paragraph [0097-0099] which is part of the Buffer Status Report procedure and where Yi states “[t]terminals that already have a valid grant obviously do not need to requires uplink resources.”  
suppressing transmission of a current one of the periodic BSRs on the corresponding pre-scheduled uplink resources, if an amount of uplink data indicated in the current periodic BSR is less than or equal to a threshold amount of data.
The Examiner determines that this limitation is a contingent limitation. In accordance to MPEP 2111.01(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US Patent Pub. 2018/0262945 in view of Quan et al. US Patent Pub. 2014/0064219.
Regarding claim 1:
A method for managing buffer status reporting for a wireless communication device in a wireless communication system, wherein the method comprises: 
As set forth in paragraph [0098],Yi discloses a Buffer Status Reporting procedure by a UE.  
receiving a grant from a radio network node in a wireless communication system, the grant pre-scheduling uplink resources for the wireless communication device; 
In paragraph [0058], Yi discloses of pre-scheduling UL resources. In paragraph [0058-0060] pre-allocation provides resourced blocks grants to UEs.  
maintaining a periodic timer for triggering transmission of periodic Buffer Status Reports (BSRs) on corresponding ones of the pre-scheduled uplink resources; and 
See paragraph [0098].  Yi discloses a Buffer Status Report may be triggered  by a timer.  As discussed above, Yi discloses of pre-scheduling UL resources. See also paragraph [0097-0099] which is part of the Buffer Status Report procedure and where Yi states “[t]terminals that already have a valid grant obviously do not need to requires uplink resources.”  
suppressing transmission of a current one of the periodic BSRs on the corresponding pre-scheduled uplink resources, if an amount of uplink data indicated in the current periodic BSR is less than or equal to a threshold amount of data.
The Examiner determines that this limitation is a contingent limitation. In accordance to MPEP 2111.01(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. 
Yi does not specifically disclose of suppressing transmission of a current BSR on the pre-scheduled uplink resource. 
Nonetheless, the Examiner notes that suppression transmission of a current period BSR would have been obvious at the time of the invention. 
For example,  Quan is directed to a method for sending a BSR. As set forth in the abstract, if a regular BSR trigger condition is met (such as with a timer), a BSR is transmitted. Quan also discloses preventing a meaningless BSR in order to save transmission resources. As discussed in paragraph [0043], if data in a logical channel triggering a regular buffer status report meets a non-transmittable condition, the BSR is prevented from being generated. See also paragraph [0082].
As also discussed in paragraph [0104], Quan discloses if the regular BSR triggering module meets a condition such as an amount of transmittable data increases from zero, then a BSR is transmitted.  See also steps S1 and S2 in Figure 1. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to suppress transmission on a pre-scheduled uplink resource. As disclosed by Quan, by suppressing the reporting of BSR, the base station is prevented from receiving a meaningless buffer status report, thereby saving transmission resources.

Regarding claim 2:
The method of claim 1, wherein the threshold amount of data is zero, and wherein suppressing the transmission of the current periodic BSR comprises suppressing the transmission, if the amount of uplink data indicated equals zero.
See paragraph [0104] and Figure 1.  Quan discloses preventing a BSR from being transmitted if the transmittable data is zero. 
Regarding claim 3:
The method of claim 1, wherein suppressing the transmission of the current periodic BSR comprises suppressing the transmission of the current periodic BSR in response to the amount of uplink data indicated being less than or equal to a first threshold amount of data, 
See paragraph [0104] and Figure 1.  Quan discloses preventing a BSR from being transmitted if the transmittable data is zero. 
in combination with more than a certain number of most recent periodic BSRs transmitted by the wireless communication device having indicated less than or equal to a second threshold amount of data.
See paragraph [0065] which discloses that in order to trigger a BSR, the amount of transmittable data must increase from zero and no previous LCG logical channel had transmittable data.  Thus, the BSR is suppressed based upon having zero transmittable data as well as determining whether there was previously no transmittable data from the previous BSRs. 

Regarding claim 6:
A wireless communication device configured to manage buffer status reporting, the wireless communication device comprising: 
As set forth in paragraph [0098],Yi discloses a Buffer Status Reporting procedure by a UE.  As explained, the Buffer Status Reporting(BSR) procedure is used to provide a service eNB with information about the amount of data available for transmission in the UL buffers of the UE. 
processing circuitry; and a memory, the memory comprising instructions executable by the processing circuitry, whereby the processing circuitry is operative to: 
See Figure 5 of Yi which discloses a DSP/Microprocessor and Memory 130. 
receive a grant from a radio network node in a wireless communication system, the grant pre-scheduling uplink resources for the wireless communication device; 
In paragraph [0058], Yi discloses of pre-scheduling UL resources. In paragraph [0058] pre-allocation provides resourced blocks grants to UEs.  As further explained, pre-scheduling provides the UE with an opportunity to send UL packets without requiring the UE to send a scheduling request. See also paragraphs [0058-0060]
maintain a periodic timer for triggering transmission of periodic Buffer Status Reports (BSRs) on corresponding ones of the pre-scheduled uplink resources; and 
See paragraph [0098].  Yi discloses a Buffer Status Report may be triggered  by a timer.  As discussed above, Yi discloses of pre-scheduling UL resources. See also paragraph [0097-0099] which is part of the Buffer Status Report procedure and where Yi states “[t]terminals that already have a valid grant obviously do not need to requires uplink resources.”  
suppress transmission of a current one of the periodic BSRs on the corresponding pre-scheduled uplink resources, if an amount of uplink data indicated in the current periodic BSR is less than or equal to a threshold amount of data.  
Yi does not specifically disclose of suppressing transmission of a current BSR on the pre-scheduled uplink resource. 
Nonetheless, the Examiner notes that suppression transmission of a current period BSR would have been obvious at the time of the invention. 
For example,  Quan is directed to a method for sending a BSR. As set forth in the abstract, if a regular BSR trigger condition is met (such as with a timer), a BSR is transmitted. Quan also discloses preventing a meaningless BSR in order to save transmission resources. As discussed in paragraph [0043], if data in a logical channel triggering a regular buffer status report meets a non-transmittable condition, the BSR is prevented from being generated. See also paragraph [0082].
As also discussed in paragraph [0104], Quan discloses if the regular BSR triggering module meets a condition such as an amount of transmittable data increases from zero, then a BSR is transmitted.  See also steps S1 and S2 in Figure 1. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to suppress transmission on a pre-scheduled uplink resource. As disclosed by Quan, by suppressing the reporting of BSR, the base station is prevented from receiving a meaningless buffer status report, thereby saving transmission resources.
Regarding claim 7:
The wireless communication device of claim 6, wherein the threshold amount of data is zero and wherein the processing circuitry is configured to suppress the transmission of the current periodic BSR, if the amount of uplink data indicated equals zero.
See paragraph [0104] and Figure 1.  Quan discloses preventing a BSR from being transmitted if the transmittable data is zero. 

Regarding claim 8:
The wireless communication device of claim 6, wherein the processing circuitry is configured to suppress the transmission of the current periodic BSR, if the amount of uplink data indicated is less than a first threshold amount of data, in combination with more than a certain number of most-recent periodic BSRs transmitted by the wireless communication device having indicated less than or equal to a second threshold amount of data.
See paragraph [0104] and Figure 1.  Quan discloses preventing a BSR from being transmitted if the transmittable data is zero. 
See paragraph [0065] which discloses that in order to trigger a BSR, the amount of transmittable data must increase from zero and no previous LCG logical channel had transmittable data.  Thus, the BSR is suppressed based upon having zero transmittable data as well as determining whether there was previously no transmittable data from the previous BSRs. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Quan and further in view of Wang 2011/0261747.
Regarding claim 4:
The method of claim 1, wherein the method further comprises adjusting the periodicity of the periodic timer, responsive to suppressing transmission of one or more of the periodic BSRs.
Yi and Quan, as set forth above, do not specifically disclose of adjusting the periodicity of the periodic timer, responsive to suppression transmission of the BSRs.
Nonetheless, Wang is directed to a method of reporting Buffer Status Reports.  As disclosed in paragraph [0144], after a BSR is not reported, the periodic timer is reset to N times the originally configured value.   Thus, the periodicity of the periodic timer is adjusted responsive to suppressing transmission of the periodic BSR. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to adjust the periodicity of the periodic timer responsive to suppression as taught by Wang.  The Examiner notes that Wang as well as the combination of Yi and Quan both disclose the use of periodic timers and the suppression of periodic BSRs. In addition, the Examiner determines that one of ordinary skill in the art could have combined the elements as claimed by known methods since Yi already discloses of configuring different times such as the periodicBSR-Timer and the retxBSR-Timer (see paragraph [0098]).  Thus, by using different timers that issued for the transmission and retransmission of a subsequent BSR, one of ordinary skill in the art would have understood that the teachings of modifying the periodic timer would have been predictable. 

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Quan and further in view of Henttonen et al. US Patent Pub. 2012/0233481.
Regarding claim 5:
The method of claim 1, wherein suppressing the transmission of the further depends on whether the wireless communication device has received an indication from the wireless communication system, indicating that the wireless communication device is allowed to suppress periodic BSRs.
  Yi and Quan, as set forth above, do not specifically disclose where the suppression of the BSR depends upon an indication that he device is allowed to suppress periodic BSRs.
Nonetheless, Henttonen discloses in paragraph [0036] that it was known to allow a user equipment to delay sending a buffer status report.  In paragraph [0037], Henttonen discloses of another embodiment in which the user equipment, by default, is allowed to delay sending the BSR.  Thus, the teachings of Henttonen discloses that allowing a user equipment to suppresses periodic BSRs was well known. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to allow a wireless communication device to suppress periodic BSRs.  As taught by Yi and Quan, it was already known to suppress periodic BSRs. In addition, Quan in paragraph [0019] discloses it was known for a user equipment to be configured to perform different processed directed to BSRs. Thus, one of ordinary skill in the art would have understood this to include other configurations such as allowing the user equipment to suppress BSRs as taught by Henttonen. This would have yielded a predictable results based on the teachings directed to configuring user equipment to perform certain actions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992